DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations of the claim describing the first and second position are unclear and confusing. The claim recites “wherein: the first position is a position where the tank unit is located when the fuel gas is supplied from the tank unit to the fuel cell; and the second position is a position where the tank unit is located when the tank unit is attached to the transport vehicle or when the tank unit is removed from the transport vehicle.” First, if the first position is a position where the tank supplies gas to the fuel cell, isn’t this the same as the second position (which is a position where the tank is attached to the vehicle)? Second, how is the second position both a position where the tank is attached to the vehicle and a position where the tank is removed from the vehicle? How does one position - the second position - correspond to an attached position AND a removed position?
Allowable Subject Matter
Claims 1-6 are allowed. 
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time A transport vehicle configured to run on electricity generated by a fuel cell, comprising: a body having a cargo space for freight; a chassis frame located below the body and supporting the body; and a tank unit including a plurality of tanks that stores fuel gas to be used for power generation by the fuel cell and a connecting portion connecting the tanks, the tank unit being located between the cargo space and the chassis frame. In particular, the prior art teaches vehicles with tank arrays, but does not appear to teach the combination of limitations of independent claim 1 including a tank unit including a plurality of tanks that stores fuel gas to be used for power generation by the fuel cell and a connecting portion connecting the tanks, the tank unit being located between the cargo space and the chassis frame. Sawai discloses a tank array, but it is located beneath a passenger cabin of a vehicle and is not disclosed as located between the cargo space and the chassis frame (see figs). Fig 6B of Lee discloses a fuel cell tank located below a cargo area of a vehicle. However, this tank is a unitary conformable tank and is not disclosed as located between the cargo space and the chassis frame (see figs). Fig 1 of Stormer discloses a freight vehicle which may comprise fuel cell tanks mounted below a cargo area (at least 22 of fig 6 in view of fig 1), but the tanks are not disclosed as located between the cargo space and the chassis frame (see figs 1 and 6).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach fuel cell tank locations at or adjacent floor or chassis locations in vehicles and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618